Order entered August 16, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00850-CV

                   AMERICAN HONDA MOTOR CO., INC., Appellant

                                               V.

     SARAH MILBURN, JOHN MILBURN, AND CAROLYN MILBURN, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16470

                                           ORDER
       Before the Court is appellant’s August 6, 2019 motion to file a second supplemental

clerk’s record under seal.    We DENY the motion without prejudice to filing a motion

accompanied by a sealing order pursuant to rule of civil procedure 76a. See TEX. R. CIV. P. 76a.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE